DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 06/04/2021. 
Claim(s) 1-3, 5-6 and 9-16 are currently pending. 
Claim(s) 1 and 9 have been amended. 
Claim(s) 4 and 7-8 have been canceled. 
Claim(s) 16 has been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 requires the maximal pore diameter to be in a range of 0.05 to 0.3 µm.  However, said feature is recited in claim 1, from which claim 10 depends.  Accordingly, claim 10 fails to further limit the claim from which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-028883, Kashiwagi et al. in view of US 2009/0098465, Kikuchi et al., US 2017/0033403, Kim et al. and JP 2005-171230, Tanaka et al.
Regarding claims 1, 2-3, 6, 10, 12-14 and 16
Kashiwagi teaches a power-storage device (corresponding to a non-aqueous electrolyte secondary battery) [Fig. 1, abstract, paragraphs 0001 and 0024] comprising: 
a positive electrode (10) [Fig. 1 and paragraph 0024]; 
a negative electrode (11) [Fig. 1 and paragraph 0024]; 
a separator film (13) using a polyolefin micro porous film interposed between the positive electrode (10) and the negative electrode (11) [Fig. 1, paragraphs 0024 and 0057]; and 
a nonaqueous electrolyte with which the polyolefin micro porous film (13) is impregnated  [Fig. 1, paragraphs 0024, 0060-0061], 
wherein the polyolefin micro porous film (separator 13) has a compressive elastic modulus is 95 MPa or more and 150 MPa or less (from 10 MPa to 150 MPa) [paragraph 0058], a porosity of 45% to 80% [paragraph 0060], and 
wherein the polyolefin micro porous film comprises a laminated structure in which two or more layers comprising polyethylene or polypropylene are laminated [paragraphs 0057-0058].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Kashiwagi does not teach a Gurley value of from 100 to 600 sec/100 cc, a puncture strength of from 200 to 700 gf, and a maximal pore diameter in a range of 0.05 to 0.3 μm. 
Kikuchi teaches a micro porous polyolefin film [see abstract] having a Gurley value of 1000 seconds/100 cm3 or less [paragraphs 0069 and 0076], an average penetrating pore diameter of 0.05 to 0.2 μm and a puncture strength of 1,500 mN or more (1 mN = 0.10 gf; 1500 mN = 150 gf) [paragraphs 0003 and 0071].  
Kikuchi teaches that when the air permeability of such similar polyolefin micro porous films is from 100 to 700 seconds/100 cm3, batteries with separators formed by the microporous membrane have suitably large capacity and good cyclability. However, when the air permeability is less than 100 seconds/100 cm3, shutdown does not sufficiently occur because pores are so large that they cannot fully close when the temperatures inside the batteries are elevated at 140 °C or more [paragrapgs 0069 and 0076].
Kikuchi further teaches that when the puncture strength is less than 2,000 mN/20 µm, short-circuiting might occur in batteries with separators formed by the microporous membrane [paragraph 0071].
Kikuchi also teaches that pore diameters in the above range provides a porous membrane with suitable strength and permeability [paragraphs 0050, 0057 and 0070].
Modified Kashiwagi and Kikuchi are analogous inventions in the film of power-storage devices comprising micro porous polyolefin separators.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the micro porous polyolefin film of modified Kashiwagi to have an average penetrating pore diameter of 0.05 to 0.2 μm, as in Kikuchi, in order to provide a separator with suitable strength and permeability [Kikuchi, paragrapgs 0050, 0057 and 0070].  Further, it would have been obvious to modify the micro porous polyolefin film of modified Kashiwagi to have a Gurley value of 1000 seconds/100 cm3 or less, as in Kikuchi, in order to provide a separator with large capacity and cyclability [Kikuchi, paragrapgs 0069 and 0076].  Additionally, it would have been obvious to modify the micro porous polyolefin film of modified Kashiwagi to have a puncture strength of 1,500 mN or more (1 mN = 0.10 gf; 1500 mN = 150 gf or more) in order to avoid short-circuiting in the battery [Kikuchi, paragraph 0071].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Kashiwagi is silent to the layer of polyethylene having two surfaces, and a polypropylene layer laminated to each of the two surfaces of the polyethylene.
Kim teaches a microporous polyolefin film for use in a power storage device (corresponding to a secondary battery), wherein said film may have a structure selected from polypropylene, polyethylene, polyethylene/polypropylene, polyethylene/polypropylene/polyethylene and polypropylene/polyethylene/polypropylene [paragraph 0079].
Kashiwagi and Kim are analogous inventions in the field of power storage devices comprising polyolefin films for use as separators.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polyolefin microporous film of Kashiwagi to comprise a structure in which a polyethylene layer is sandwiched between two layers of polyethylene, as in Kim, because such is known to effectively function as a separator in power storage devices [Kim, paragraph 0079].  Further, because Kim teaches choosing from a finite number of identified, predictable structures, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Kashiwagi teaches that a polypropylene/polyethylene/polypropylene film leads to the anticipated success, said configuration is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Modified Kashiwagi does not teach the polyolefin micro porous film having an average value (Ra(ave)) of a surface roughness (Ra) of a film surface measured at a front surface and a rear surface of less than 0.30 µm.
Tanaka teaches a microporous polyolefin film (microporous polypropylene resin film) useful as a separator in power-storage devices [Abstract and paragraph 0001], the polyolefin microporous film having an average value (Ra(ave)) of a surface roughness (Ra) of a film surface measured at a front surface and a rear surface in a range of less than 0.30 µm (0.05 µm to 0.3 µm) [paragraph 0005].
When the average surface roughness (Ra) of the film falls within said range, the long take-up property during film formation and the process passability during secondary processing are improved, the surface of the film is not scraped and the formation of wrinkles is avoided [paragraph 0042]. 
Modified Kashiwagi and Tanaka are analogous inventions in the field of micro porous polyolefin films for use as separators in power storage devices [Kashiwagi, abstract; Tanaka, Abstract and paragraph 0001].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the porous separator film in modified Kashiwagi to have an average value (Ra(ave)) of a surface roughness (Ra) of a film surface measured at a front surface and a rear surface of less than 0.30 µm, as in Tanaka, in order to improve the long take-up property during film formation and the process passability during secondary processing, and to avoid the surface of the film from being scraped and the formation of wrinkles [paragraph 0042]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
With regards to the limitations “wherein, an amount of strain in a stress-strain curve in a compression direction is in a range of 0.010 to 0.055, which corresponds to an amount of strain at a pressure of 2.7 MPa”, “after a pressure of 17.3 MPa is applied thereto, a Gurley value obtained when the pressure is released is higher than a Gurley value obtained before the pressure is applied thereto, and its increase rate of the Gurley value is 0.5% or more and 29.0% or less”, “after a pressure of 11.5 MPa is applied thereto, a Gurley value obtained when the pressure is released is higher than a Gurley value obtained before the pressure is applied thereto, and its increase rate of the Gurley value is 0.05% or more and 6.0% or less” and “wherein a resistance value obtained by DC-R measurement upon application of a pressure of 2.7 MPa is in a range of 100.1% to 105.0%, wherein 100% is a resistance value when no pressure us applied”, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).
Further, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 5
With regards to the limitation “wherein a thermal shrinkage ratio in a TD direction is -1.0% to 1.0%, and a thermal shrinkage ratio in an MD direction is 0.5% to 8.0%”, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 9
With regards to the limitation “wherein a shutdown temperature is 130°C to 140°C, and a meltdown temperature is 175°C or higher and 190°C or lower”, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 10
Modified Kashiwagi teaches the polyolefin micro porous film as set forth above, a Gurley value is in a range of 100 to 600 sec/100 cc (preferably 700 sec/100 cm.sup.3 or less) [Kikuchi, paragraphs 0069 and 0076], a film thickness is in a range of 10 to 40 µm (8 μm to 30 μm) [Kashiwagi, Paragraph 0059], a puncture strength is in a range of 200 to 700 gf (1,500 mN or more; 1 mN = 0.10 gf; 1500 mN = 150 gf) [Kikuchi, paragraphs 0003 and 0071], and a maximal pore diameter in a range of 0.05 to 0.3 μm (0.05 to 0.2 μm) [Kikuchi, paragraphs 0003 and 0071].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
The limitation “by a mercury porosimeter” is considered a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Regarding claim 15
With regards to the limitation “wherein an interlaminar peel strength is in a range of 3 g to 80 g/15 mm”, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-028883, Kashiwagi et al. in view of US 2009/0098465, Kikuchi et al., US 2017/0033403, Kim et al. and JP 2005-171230, Tanaka et al. as applied to claims 1-3, 5-6, 9-10 and 12-16 above, and further in view of US 2011/0143183, Matsumoto et al.
Regarding claim 11
All the limitations of claim 1, from which claim 11 depends, have been set forth above.
Modified Kashiwagi does not teach a heat-resistant porous layer primarily containing heat-resistant fine particles and containing a resin binder is provided on the polyolefin micro porous film. 
Matsumoto teaches providing a heat resistant porous layer containing heat resistant fine particles as a main component and a resin binder on a polyolefin micro porous film [abstract, paragraphs 0030, 0048 and 0060].  Said heat resistant porous layer serving to prevent thermal shrinkage and breakage of the microporous film [paragraph 0019].  Also, said layer heat resistant porous layer mainly containing heat resistant particles separates the positive electrode and the negative electrode from each other even if the resin porous film melts due to overheating of the battery, and therefore battery safety and reliability are ensured [paragraph 0019].  
Modified Kashiwagi and Matsumoto are analogous inventions in the film of power-storage devices comprising micro porous polyolefin separators.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the micro porous polyolefin film of modified Kashiwagi to have a heat resistant porous layer provided therein, as in Matsumoto, in order to prevent thermal shrinkage and breakage of the microporous film, and to separate the positive electrode and the negative electrode from each other even if the resin porous film melts due to overheating of the battery, thereby ensuring battery safety and reliability [Matsumoto, paragraph 0019].  

Response to Arguments
Applicant's argument, see Remarks filed 06/04/2021, with respect to the rejection of claims 1-15 under 35 U.S.C. 103(a)  have been considered but are not persuasive.
Applicant argues that none of the references disclose or suggest that the amount of strain in a compression direction is in a range of 0.010 to 0.037 when a strain pressure of 2.7 MPa is applied.
Applicant argues that the provided data demonstrates that the resistance change rate of the battery after being subjected to a pressure of 2.7 MPa is significantly reduced when the nonaqueous battery contains a separator made of the micro porous film satisfying the recited amount of strain (see Example 2) compared to one containing a separator made of a film that does not have this amount of strain (see Comparative Example 2).
Applicant further argues that when the nonaqueous battery of Example 2, which has a separator made of the polyolefin micro porous film of Example 1 (see description at paragraph [0104]), was subjected to the pressure test shown in Table 6, the resistance change rate of the battery after a pressure of 2.7 MPa was applied was 3.4%. In contrast, in Comparative Example 2, which has a separator made of the polyolefin micro porous film of Comparative Example 2 (see description at paragraph [0108]), the resistance change rate was 6.7% in the pressure test shown in Table 6.
Examiner respectfully disagrees. The polyolefin micro porous film is not the same across the examples.  For example, the test for comparative example 2 was performed on a polyolefin microporous film having a single layer structure made of PE.  However, the test in example 2 is performed on a polyolefin micro porous film having the three layer structure of PP/PE/PP.  Accordingly, the results are not evidence of unexpected results but to a direct comparison between two distinct porous polyolefin films and how they react to the amount of strain used.  
Applicant states that the film in comparative example 2 does not satisfy the claimed feature.  However, the fact that Comparative Example 2 does not meet with the requirements regarding the applied strain is irrelevant because said example is not commensurate in scope with the claims.  Applicant has not compared the claimed invention to that in the prior art, which comprises an identical structure as in the claims, but instead has provided a comparison between two distinct micro porous films to try and establish criticality.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) See MPEP 716.02(d)
Comparative Example 2 is directed to polyolefin microporous film having a single layer structure made of PE.  The claims require a three layer structure of PP/PE/PP.  The cited art teaches said three layered structure as set forth above.  Accordingly, applicant has failed to establish that the claimed micro porous polyolefin film provides any new or unexpected result when compared to that of the prior art.
The showings provided by applicant are merely a result of a test performed on a already known polyolefin film structure.  Therefore, because the structure of the prior art is the same as the one claimed, one would reasonably expect that when the claimed amount of strain is applied to the multi-layer polyolefin micro porous film of the prior art, the results will be identical. 
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In reMay, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/           Primary Examiner, Art Unit 1721